[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              February 3, 2006
                               No. 05-12860                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 03-00053-CR-5-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MADELINE STUCKEY,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (February 3, 2006)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Madeline Stuckey appeals her conviction, arising from a jury
verdict, for one count of conspiracy to commit offenses against the United States,

in violation of 18 U.S.C. § 371, arguing that the evidence was insufficient for a

reasonable jury to find beyond a reasonable doubt that she was a knowing and

willful participant in a conspiracy. Specifically, Stuckey was charged with, as an

Internal Revenue Service (“IRS”) employee, knowingly doing or omitting to do

acts with the intent to enable others to defraud the United States, in violation of 26

U.S.C. § 7214(a)(6), and, as an IRS employee, willfully disclosing return or return

information to others, in violation of 26 U.S.C. § 7213(a)(1).

      We review a district court’s denial of a motion for judgment of acquittal de

novo. United States v. Hansen, 262 F.3d 1217, 1236 (11th Cir. 2001). “To uphold

the denial of a motion for judgment of acquittal, we need only determine that a

reasonable fact-finder could conclude that the evidence established the defendant's

guilt beyond a reasonable doubt.” Id. (quotation omitted). In reviewing a

challenge to the sufficiency of the evidence to support a conviction, “we apply a de

novo standard of review, but resolve all reasonable inferences in favor of the jury’s

verdict.” United States v. Pineiro, 389 F.3d 1359, 1367 (11th Cir. 2004). “The

evidence is sufficient so long as a reasonable trier of fact, choosing among

reasonable interpretations of the evidence, could find guilt beyond a reasonable

doubt.” Id. (citation omitted). We will not disturb a guilty verdict if there is



                                           2
substantial evidence to support it, “unless no trier of fact could have found guilt

beyond a reasonable doubt.” United States v. Lyons, 53 F.3d 1198, 1202 (11th Cir.

1995) (citation omitted).

      The charging statute provides that:

      If two or more persons conspire either to commit any offense against the
      United States, or to defraud the United States, or any agency thereof in any
      manner or for any purpose, and one or more of such persons do any act to
      effect the object of the conspiracy, each shall be fined under this title or
      imprisoned not more than five years, or both.

18 U.S.C. § 371. Federal law makes it illegal for an IRS employee to “do[] or

omit[] to do any act with intent to enable any other person to defraud the United

States.” 26 U.S.C. § 7214(a)(6). Federal law also makes it illegal for an IRS

employee “willfully to disclose to any person, except as authorized . . . any return

or return information.” 26 U.S.C. § 7213(a)(1).

      To convict for conspiracy, the government must prove beyond a reasonable

doubt: “(1) an agreement among two or more persons to achieve an unlawful

objective; (2) knowing and voluntary participation in the agreement; and (3) an

overt act by a conspirator in furtherance of the agreement.” United States v.

Hasson, 333 F.3d 1264, 1270 (11th Cir. 2003), cert. denied, 541 U.S. 1056, 124 S.

Ct. 2195 (2004) and 125 S. Ct. 1366 (2005). The government must prove that “a

conspiracy existed, that the defendant knew of it, and that the defendant, with



                                            3
knowledge, voluntarily joined it.” Piniero, 389 F.3d at 1368 (quotation omitted).

The government may show participation in the conspiracy by circumstantial

evidence, and it only needs to prove the defendant knew the general nature and

scope of the conspiracy. Id. (citation omitted). An agreement may be based upon

the reasonable inferences from the relationship of the parties, their overt acts and

concert of action, and from the totality of their conduct. See United States v.

Guerra, 293 F.3d 1279, 1285 (11th Cir. 2002), cert. denied, 537 U.S. 1141, 123 S.

Ct. 934 (2003). A jury may choose not to believe a defendant’s testimony, may

reject the defendant’s explanation, and may conclude that the defendant’s false

testimony is indicative of the defendant’s guilt. United States v. Allison, 908 F.2d

1531, 1535 (11th Cir. 1990).

      Because trial testimony, recorded telephone conversations, an incomplete tax

form, among other items, were sufficient evidence from which a reasonable trier of

fact could find Stuckey guilty beyond a reasonable doubt, we affirm her

conviction.

      AFFIRMED.




                                           4